Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Farrokh Alemzadeh, M.D.
(NPI: 1871529297/PTAN: CB247435),

Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-16-442
Decision No. CR4711
Date: September 27, 2016

DECISION DISMISSING CASE

This case is dismissed for lack of jurisdiction. Petitioner, Farrokh Alemzadeh, M.D., has
no right under the Social Security Act (the Act) or the regulations to a hearing before an
administrative law judge (ALJ) related to determinations of the Centers for Medicare &
Medicaid Services (CMS) or its contractors to deactivate or reactivate his Medicare
billing privileges, or related to the determination of the effective date of the reactivation
of his Medicare billing privileges. Act § 1866(h) and (j)(8); 42 C.F.R. §§ 424.540,
424.545, 498.3(b)(15), and 498.5(/).! Accordingly, I have no jurisdiction and this case
must be dismissed.

I. Appeal Rights
The parties may request that an order dismissing a case be vacated within 60 days for

good cause shown pursuant to 42 C.F.R. § 498.72. Pursuant to 42 C.F.R. §§ 498.80 and
498.82(a), either party may request Departmental Appeals Board (Board) review of this

' Citations are to the 2015 revision of the Code of Federal Regulations (C.F.R.), unless
otherwise stated.
dismissal within 60 days of receiving this decision. Detailed appeal procedures are set
out in the guidelines for appellate review of decisions of ALJs at
http://www.hhs.gov/dab/divisions/appellate/guidelines/ index.html.

An appeal may be filed electronically at: https://dab.efile.hhs.gov and following the
e-filing instructions for "Appeals to Appellate Division/Board." Pursuant to regulation,
a request for review must specify the issues, the findings of fact or conclusions of law
with which Petitioner disagrees, and the basis for contending that the findings and
conclusions are incorrect. 42 C.F.R. § 498.82(b). If a request for appeal cannot be filed
electronically, it may be filed by sending the required documents to the Board by mail or
commercial delivery service to:

Carolyn Reines-Graubard

Director, Appellate Division, MS 6127

Department of Health & Human Services

Departmental Appeals Board

330 Independence Ave., S.W. Cohen Building, Room G-644
Washington, DC 20201

Questions regarding filing an appeal should be directed to the Appellate Division
Director, Carolyn Reines-Graubard, at carolyn.reines-graubard@hhs.gov or at (202) 565-
0116.

II. Procedural History and Findings of Fact

Noridian Healthcare Solutions (Noridian) is a Medicare Administrative Contractor
(MAC) for CMS. Noridian sent Petitioner a letter dated August 11, 2015, advising
Petitioner that his Medicare billing privileges related to Provider Transaction Access
Number (PTAN) W17247 and National Provider Identifier (NPI) 1871529297, were
deactivated effective July 30, 2015. Noridian stated that the basis for the deactivation
was Petitioner’s failure to respond to a revalidation request mailed to Petitioner on
February 26, 2015. The letter advised Petitioner that to reactivate his billing privileges he
needed to submit a CMS-855 Medicare enrollment application form, either by mail or
through the Provider Enrollment, Chain, and Ownership System (PECOS). CMS Exhibit
(CMS Ex.) | at 8-10; P. Ex. 1.

Noridian notified Petitioner by letter dated January 7, 2016, that Petitioner’s “initial
Medicare enrollment application” was approved effective December 4, 2015, with the
new PTAN CB247435 associated with NPI 1871529297. CMS Ex. | at 5-6.

Petitioner timely requested reconsideration on January 12, 2016, seeking an effective date
for reactivation of billing privileges of July 31, 2015. CMS Ex. 1 at 7. On February 9,
2016, an unsigned reconsidered determination was issued by an unidentified contractor
hearing officer. CMS Ex. 1 at 1-4. The reconsidered determination denied Petitioner’s
request for an earlier effective date citing 42 C.F.R. § 424.520(d). CMS Ex. 1 at 2.

Petitioner filed a request for hearing before an ALJ on March 22, 2016. On March 31,
2016, the case was assigned to me to hear and decide, and an Acknowledgment and
Prehearing Order (Prehearing Order) was issued at my direction.

On May 2, 2016, CMS filed a combined prehearing brief and motion for summary
judgment with CMS Ex. 1. On May 28, 2016, Petitioner filed a response in opposition to
the CMS motion for summary judgment (P. Br.), accompanied by several documents that
appeared to be offered as evidence, but that were not marked as required by my
Prehearing Order and the Civil Remedies Division Procedures § 14. On May 31, 2016, I
ordered Petitioner to properly mark as exhibits the documents he wanted me to consider
as evidence. On June 9, 2016, CMS filed a reply brief (CMS Reply). On June 13, 2016,
Petitioner filed his corrected exhibit list and his properly marked exhibits (P. Ex.) 1, 2,
and 3 for my consideration. Petitioner also filed his reply brief (P. Reply) on June 13,
2016. On June 30, 2016, CMS objected to Petitioner’s reply but that objection is
rendered moot by this decision. The parties did not object to my consideration of CMS
Ex. | or P. Exs. 1 through 3, and they are admitted as evidence.

III. Discussion
A. Applicable Law

Section 1831 of the Social Security Act (the Act) (42 U.S.C. § 1395j) establishes the
supplementary medical insurance benefits program for the aged and disabled known as
Medicare Part B. Payment under the program for services rendered to
Medicare-eligible beneficiaries may only be made to eligible providers of services and
suppliers.” Administration of the Part B program is through contractors such as
Noridian. Act § 1842(a) (42 U.S.C. § 1395u(a)).

> Petitioner is a “supplier” under the Act and the regulations. A “supplier” furnishes
services under Medicare and the term supplier applies to physicians or other practitioners
and facilities that are not included within the definition of the phrase “provider of
services.” Act § 1861(d) (42 U.S.C. § 1395x(d)). A “provider of services,” commonly
shortened to “provider,” includes hospitals, critical access hospitals, skilled nursing
facilities, comprehensive outpatient rehabilitation facilities, home health agencies,
hospice programs, and a fund as described in sections 1814(g) and 1835(e) of the Act.
Act § 1861(u) (42 U.S.C. § 1395x(u)). The distinction between providers and suppliers is
important because they are treated differently under the Act for some purposes. Act

§§ 1835(a) (42 U.S.C. § 1395n(a)); 1842(h)(1) (42 U.S.C. § 1395(u)(h)(1)).
The Act requires the Secretary of Health and Human Services (the Secretary) to issue
regulations that establish a process for the enrollment of providers and suppliers,
including the right to a hearing and judicial review of certain enrollment determinations.
Act § 1866(j) (42 U.S.C. § 1395ce(j)).

Pursuant to 42 C.F.R. § 424.505, a provider or supplier must be enrolled in the Medicare
program and be issued a billing number to have billing privileges and to be eligible to
receive payment for services rendered to a Medicare-eligible beneficiary. Pursuant to 42
C.F.R. § 424.505, “once enrolled the provider or supplier receives billing privileges and
is issued a valid billing number. .. .” The “effective date of billing privileges,” that is,
enrollment in Medicare of a physician, nonphysician practitioner, and physician and
nonphysician practitioner organizations, is governed by 42 C.F.R. § 424.520(d). The
effective date of enrollment for a physician or nonphysician practitioner may only be the
later of two dates: the date when the physician filed an application for enrollment that
was subsequently approved by a Medicare contractor charged with reviewing the
application on behalf of CMS; or the date when the physician first began providing
services at a new practice location. /d. An enrolled physician or nonphysician
practitioner may retrospectively bill Medicare for services provided to Medicare-eligible
beneficiaries up to 30 days prior to the effective date of enrollment, if circumstances
precluded enrollment before the services were provided. Retrospective billing for up to
90 days prior to the effective date of enrollment is permitted only in case of a
Presidentially-declared disaster pursuant to 42 U.S.C. §§ 5121-5206. 42 C.F.R.

§ 424.521.

Pursuant to 42 C.F.R. § 424.502, deactivate “means that the provider or supplier’s billing
privileges were stopped, but can be restored upon the submission of updated
information.” The Secretary has authorized CMS to deactivate a provider’s or supplier’s
Medicare billing privileges if the provider or supplier does not submit any Medicare
claims for 12 consecutive calendar months. 42 C.F.R. § 424.540(a)(1). CMS may also
deactivate a provider’s or supplier’s billing privileges if the provider or supplier does not
report certain changes of information, such as a change in practice location or change of
any managing employee, within 90 calendar days of when the change occurred; does not
report a change in ownership or control within 30 days; or does not provide complete and
accurate information within 90 days of CMS’s request for such information. 42 C.F.R.

§ 424.540(a)(2), (3). A provider or supplier “deactivated for any reason other than
nonsubmission of a claim” is required to “complete and submit a new enrollment
application to reactivate its Medicare billing privileges or, when deemed appropriate, at a
minimum, recertify that the enrollment information currently on file with Medicare is
correct.” 42 C.F.R. § 424.540(b)(1). A provider or supplier who is “deactivated for
nonsubmission of a claim” for 12 months is “required to recertify that the enrollment
information currently on file with Medicare is correct and furnish any missing
information as appropriate. The provider or supplier must meet all current Medicare
requirements in place at the time of reactivation, and be prepared to submit a valid

Medicare claim.” 42 C.F.R. § 424.540(b)(2). Deactivation of Medicare billing privileges
is to protect the provider or supplier from misuse of their billing privileges and the
Medicare Trust Funds. Deactivation does not have any effect upon the provider’s or
supplier’s participation in Medicare. 42 C.F.R. § 424.540(c).

B. Analysis

There is no dispute that prior to July 30, 2015, Petitioner was enrolled in Medicare with
billing privileges. Noridian deactivated Petitioner’s billing privileges effective July 30,
2015, pursuant to 42 C.F.R. § 424.540, based on his failure to timely respond to a
revalidation request. CMS Ex. | at 8. There is no evidence suggesting that Noridian or
CMS revoked Petitioner’s billing privileges and his enrollment at the time or
subsequently.

On January 7, 2016, Noridian notified Petitioner that it approved his “initial Medicare
enrollment application” and issued Petitioner a new PTAN with an effective date of
December 4, 2015. The initial determination did not state that Noridian was reactivating
Petitioner’s billing privileges under 42 C.F.R. § 424.540(b) and it is unclear whether
Noridian was treating Petitioner as a new enrollee or whether Noridian was simply
reactivating Petitioner’s billing privileges. CMS Ex. | at 5. The reconsidered
determination was issued by Noridian on February 9, 2016. The reconsidered
determination clearly shows that the hearing officer concluded that Petitioner failed to
submit revalidation information within 120 days; that “the reactivation process was
correct;” and that the effective date of the reactivated billing privileges would not be
changed. CMS Ex. | at 2.

In his request for hearing, Petitioner blames the situation on Noridian for giving his staff
incorrect information; his heavy workload; difficulty acquiring required documents; and
confusion about the filing process. Petitioner urges me to consider that during the period
is billing privileges were deactivated his practice treated hundreds of patients; spent
thousands of dollars on flu vaccinations; and the practice will face substantial economic
ardship if billing privileges are not reactivated effective August 1, 2015. In his
prehearing brief and response to the CMS motion for summary judgment, Petitioner
requests that I consider whether CMS properly notified him of the deactivation and
whether his billing privileges should be reactivated the same date they were deactivated.
P. Br. at 2. Petitioner argues that when he enrolled in Medicare in 2002, physicians were
allowed to bill for services delivered up to a year prior to their enrollment and that should
bind CMS in this case. Petitioner argues that he never received the revalidation request
from Noridian and he should not be punished for Noridian’s failure. P. Br. at 3.
Petitioner’s complaints and arguments are ineffective because he has no right to review
by an ALJ and I have no authority to grant any relief.

Section 1866(j)(8) of the Act provides,

[a] provider of services or supplier whose application to
enroll (or, if applicable, to renew enrollment) under this title
is denied may have a hearing and judicial review of such
denial under the procedures that apply under subsection
(h)(1)(A) to a provider of services that is dissatisfied with a
determination by the Secretary.

Pursuant to sections 1866(b)(2) and (h)(1) of the Act, “an institution or agency
dissatisfied with a determination by the Secretary that it is not a provider of services” or
whose enrollment in Medicare has been denied or terminated for failure to meet
participation requirements, is entitled to a hearing and judicial review. The Secretary has,
as required by sections 1866(j)(1) and 1871 (42 U.S.C. § 1395hh) of the Act, issued
regulations providing for the enrollment of providers and suppliers and the administration
of the Medicare program.

The Secretary has provided by regulations that some actions by CMS or its contractors
are subject to ALJ, Board, and judicial review, but not all.

The regulations applicable to establishing and maintaining Medicare billing privileges are
at 42 C.F.R. pt. 424, subpt. P. The regulations define enroll or enrollment to mean the
“process that Medicare uses to establish eligibility to submit claims for Medicare-covered
items and services, and the process that Medicare uses to establish eligibility to order or
certify Medicare-covered items and services.” 42 C.F.R. § 424.502. Approval of an
enrollment application means that the provider or supplier has been determined eligible
“to receive a Medicare billing number and be granted Medicare billing privileges.” Id.
Denial of enrollment means that the provider or supplier has been determined ineligible
for Medicare billing privileges and to seek payment from Medicare for services provided
to Medicare-eligible beneficiaries. Jd. Revoke or revocation means that a provider or
supplier’s billing privileges are terminated. Jd. Deactivation of a provider’s or supplier’s
billing privileges means that billing privileges were stopped, not revoked, and the billing
privileges can be restored by the submission of updated information. Jd.

The Secretary has provided that a provider or supplier denied enrollment or whose
enrollment had been revoked may appeal the CMS decision in accordance with 42 C.F.R.
pt. 498. 42 C.F.R. § 424.545(a). A provider or supplier whose billing privileges are
deactivated, i.e., stopped, may file a rebuttal under 42 C.F.R. § 405.374, but no right to
appeal under 42 C.F.R. pt. 498 is accorded. 42 C.F.R. § 424.545(b). Ifa rebuttal is
submitted under 42 C.F.R. § 405.374, the rebuttal statement is considered by the
Medicare contractor, which issues a determination, and that determination is not an initial
determination or subject to appeal. 42 C.F.R. § 405.375(b) and (c).

Appeal rights are established by 42 C.F.R. § 498.5. An enrolled supplier, such as
Petitioner, that is dissatisfied with an initial determination that its services no longer meet
the conditions for coverage under Medicare is entitled to a hearing before an ALJ. 42
C.F.R. § 498.5(e). The right to Board review is accorded by 42 C.F.R. § 498.5(f). The
evidence does not show such a determination was made in this case. Petitioner’s billing
privileges were deactivated; it was not determined by CMS or Noridian that Petitioner’s
services were not subject to coverage.

A practitioner, provider, or supplier who has been suspended or whose services are
excluded from coverage or who has been sanctioned under 42 C.F.R. § 498.3(c)(2) or (3)
is entitled to a hearing before an ALJ and Board review. The imposition of sanctions and
exclusions covered by 42 C.F.R. § 498.3(c) are initial determinations by the Inspector
General and there is no evidence of such an action in this case.

Appeal rights related to provider and supplier enrollment are established by 42 C.F.R.

§ 498.5(/). Initial determinations of CMS and its contractors that are subject to review
are listed in 42 C.F.R. § 498.3(a)(2) and (b). Whether to deny or revoke enrollment and
the effective date of enrollment are specifically listed as initial determinations subject to
review. 42 C.F.R. § 498.3(b)(15), (17). Determinations by CMS or its contractors to
deactivate and reactivate or the effective date of reactivation are not listed in 42 C.F.R.

§ 498.3 as determinations subject to review. Under 42 C.F.R. § 498.5(/), prospective or
existing providers or suppliers dissatisfied with an initial or revised initial determination
related to the denial or revocation of Medicare billing privileges may request
reconsideration. CMS or its contractor or a prospective or existing provider or supplier is
granted the right to request ALJ review of an unfavorable reconsidered or revised
reconsidered determination. Board and judicial review are also granted. 42 C.F.R.

§ 498.5(/). There is no specific language granting a right to ALJ, Board, or judicial
review related to deactivation or reactivation of billing privileges or the effective date of
reactivation in 42 C.F.R. § 498.5(/). In Victor Alvarez, M.D., DAB No. 2325 (2010), the
Board construed 42 C.F.R. § 498.3(b)(15) as according a right to ALJ, Board, and
judicial review to a supplier dissatisfied with a reconsidered determination related to the
effective date of enrollment and billing privileges of the supplier in Medicare. The
situation in Alvarez is distinguishable because in that case there was clear authority to
review the enrollment determination. The Board reasoned that the determination of
effective date was actually a determination to not enroll Alvarez in Medicare on an earlier
date as he requested. A/varez, DAB No. 2325 at 3. Unlike Alvarez, the reconsidered
determination before me is related to a deactivation and reactivation of Medicare billing
privileges for which the Secretary has specifically determined not to accord a right to
ALJ, Board, and judicial review. In this case, there was no initial determination by CMS
or Noridian that is subject to further review under 42 C.F.R. §§ 498.3(b) and 498.5(/).
Because there was no initial determination that was subject to review under the Act or
regulations, Petitioner had no right to request reconsideration and no right to request ALJ

review of the reconsidered determination. I conclude that I have no authority to grant
Petitioner review under § 1866(j)(8) of the Act or 42 C.F.R. §§ 424.545 and 498.5, or by
extension as in Alvarez, under 42 C.F.R. § 498.3(b)(15). Accordingly, Petitioner’s
request for hearing must be dismissed.

Previously I issued decisions remanding and dismissing cases involving deactivation,
reactivation, and the determination of the effective date of reactivation. See e.g., East
Cooper Surgical Assoc., DAB CR3235 (2014), Kamran Hamidi, M.D., DAB CR4577
(2016); Jean-Claude Henry, M.D., DAB CR4627 (2016). The cases were remanded to
permit CMS to ensure action on reconsideration by its contractors was consistent with the
regulations and CMS policies related to deactivation, reactivation, and the effective date
of reactivation. CMS has reissued its policy during the period spanned by the decisions
and an additional remand based on these issues appears pointless. Accordingly, I will not
remand this case but simply dismiss for lack of jurisdiction for the reasons discussed.

I have no authority or jurisdiction to review or invalidate CMS policy in this case or to
grant Petitioner any form of equitable relief. However, CMS may wish to resolve
apparent inconsistencies between its policies related to deactivation, reactivation, and the
determination of the reactivation effective date consistent with the Secretary’s
regulations. CMS policy with respect to reactivations, is set forth in the Medicare
Program Integrity Manual (MPIM) CMS Pub. 100-08, § 15.27. Previous CMS policy
was that if the MAC approved a provider or supplier's reactivation application or
reactivation certification package, the reactivation effective date was the provider or
supplier’s date of deactivation. MPIM § 15.27.1.2 (rev. 474, iss’d July 5, 2013, effective
October 8, 2013). The policy appeared consistent with the Secretary’s regulation that
provided that deactivation had no effect on a provider or supplier’s participation
agreement or conditions of participation. 42 C.F.R. § 424.540(c). But CMS
subsequently changed its policy in December 2014. The policy as changed provided that
if a CMS contractor approves a supplier’s reactivation application, “the reactivation
effective date shall be the date the contractor received the application ... that was
processed to completion.” MPIM § 15.27.1.2 (rev. 561, iss’d Dec. 12, 2014, eff. Mar. 18,
2015). When Petitioner’s application for revalidation was submitted in November 2015,
the CMS policy for reactivation instructed contractors that if a revalidation was received
more than 120 days after deactivation, a new effective date would be issued to the
supplier consistent with the effective date requirements of MPIM § 15.17, which applies
42 C.F.R. § 424.520(d), which regulates the effective date of a new enrollment by a
physician, nonphysician practitioner, or organizations of either. MPIM § 15.29.4.3 (rev.
578, iss’d Feb. 25, 2015, eff. May 15, 2015). CMS has again revised its policy and

re-issued MPIM § 15.29.4.3 (rev. 666, iss’d Aug. 5, 2016, eff. Sep. 6, 2016),° and the

current version states, in relevant part:

MACs shall require the provider/supplier to submit a new full
application to reactivate their enrollment record after they

have been deactivated. The MAC shall process the

application as a reactivation and establish an effective date

based on the receipt date of the application. The

provider/supplier shall maintain their original PTAN but the

MAC shall reflect a gap in coverage (between the

deactivation and reactivation of billing privileges) on the

existing PTAN using Action Reason (A/R) codes in

the

Multi-Carrier Claims System (MCS) based on the receipt date
of the application. The provider will not be reimbursed for
dates of service in which they were not in compliance with
Medicare requirements (deactivated for non-response to
revalidation). This requirement also applies to group
members whose reassignment association was terminated

when the group was deactivated.

In the reconsidered determination, the hearing officer cited 42 C.F.R. § 424.520(d) as the
basis for the decision and stated: “[Petitioner’s application] was not submitted within the
120 day revalidation timeframe so the reactivation process was correct. The requested
earlier effective date will not be honored. The effective date will stay as December 4,

2015.” CMS Ex. | at 1-2. The reconsidered determination shows

that the hearing officer

applied CMS policy from the MPIM related to the determination of the reactivation
effective date, even though the determination includes no citation to the MPIM.

The CMS policy regarding reactivation and the reactivation effective date appears to be

inconsistent with the Secretary’s regulation, which provides that d

leactivation of Medicare

billing privileges is to protect the provider or supplier from misuse of their billing
privileges and the Medicare Trust Funds and does not have any effect upon the provider’s
or supplier’s participation in Medicare. 42 C.F.R. § 424.540(c). If current CMS policy
in the MPIM is given effect, it potentially prevents the filing of claims for covered
services rendered to Medicare-eligible beneficiaries during the period of the deactivation
and before the contractor receives the Medicare application (a CMS-855 or PECOS

application) filed for purposes of reactivation. This effect is clear!

ly contrary to the

> This new policy was effective after the reactivation of Petitioner’s Medicare enrollment

and billing privileges in this case and is included here only to be t

orough.
10

Secretary’s regulation that provides deactivation “does not have any effect upon the
provider’s or supplier’s participation agreement or conditions of participation.” 42
C.F.R. § 424.540(c) (emphasis added).* I note that 42 C.F.R. § 424.555(b) states that
“(n)o payment may be made for otherwise Medicare covered items or services furnished
to a Medicare beneficiary by a provider or supplier if the billing privileges of the provider
or supplier are deactivated, denied, or revoked.” The regulation clearly distinguishes
between a deactivation of billing privileges and a denial or revocation of billing
privileges. The regulation states that payment may not be made, but it does not state that
a provider or suppliers whose billing privileges are deactivated is in the same status as
one whose billing privileges are revoked or denied, i.e., unable to deliver Medicare-
covered care and services and to bill for such services. Indeed, 42 C.F.R. § 424.545(a)(2)
recognizes that even a revoked or denied provider or supplier is not prohibited from
providing Medicare-covered services to a Medicare-eligible beneficiary during the
pendency of an action to deny or revoke enrollment, including the period of appeal. The
regulation specifies that payment for claims is not made during the appeal of the denial or
revocation and payment will only be made if the claims are resubmitted after the provider
or supplier successfully overturns the denial or revocation. The CMS policy related to
providing services and billing during a period of deactivation appears to treat a supplier
more harshly than a supplier subject to a proceeding to deny or revoke billing privileges
without providing a right to ALJ, Board, or judicial review.

CMS policies as set forth in MPIM § 15.27.1.2 and 15.29.4.3 are arguably not
enforceable to the extent the policies are inconsistent with the Secretary’s regulation.
CMS policy statements such as those set forth in the MPIM do not have the force and
effect of law, i.e., the statutes or regulations. Act § 1871; Perex v. Mortgage Bankers
Ass'n, U.S. __, 135 S.Ct. 1199 at 1204 (2015) (Convenience of issuing an
interpretive rule or policy rather than a legislative rule using the Administrative
Procedure Act (APA) notice and comment procedure “comes at a price: Interpretive
rules ‘do not have the force and effect of law and are not accorded that weight in the

* The current CMS policy also creates a conflict among 42 C.F.R. § 424.545(b),

42 CFR. § 498.5(), and 42 C.F.R. § 498.3(b)(15). Under 42 C.F.R. §§ 424.545(b),
498.5(/), a supplier has no right to review of the decision to deactivate billing privileges
or the reactivation of those privileges. However, as the Board has previously concluded,
42 C.F.R. § 498.3(b)(15) recognizes a right to review of a determination by CMS or its
contractors as to the effective date of a Medicare provider agreement or the approval of a
supplier’s participation in Medicare. If the CMS policy related to deactivation and
reactivation is enforced as currently published, a provider or supplier is effectively
deprived of a period of billing privileges without the due process provided by the Act and
Secretary for a denial or revocation of billing privileges.
11

adjudicatory process.’” (citation omitted) (emphasis in original)); Ind. Dep’t. of Pub.
Welfare v. Sullivan, 934 F.2d 853 (7th Cir. 1991) (substantive rules promulgated under
the APA notice and comment rulemaking procedures as regulations are enforceable as
law; agency interpretative rules or policy statements are not subject to notice and
comment rulemaking requirements but are not enforceable as law); Nw. Tissue Ctr. v.
Shalala, | F.3d 522 (7th Cir. 1993). Furthermore, as an ALJ, I am bound to follow the
Constitution, the Act, and the Secretary’s regulations, and I am to give effect to the
policies of the Secretary and CMS to the extent they are not inconsistent with the law,
when I have jurisdiction to do so. 1866/CPayday.com, L.L.C., DAB No. 2289 at 14
(2009) (“[a]n ALJ is bound by applicable laws and regulations and may not invalidate
either a law or regulation on any ground.”).

IV. Conclusion

For the foregoing reasons, this case is dismissed for lack of jurisdiction.

/s/
Keith W. Sickendick
Administrative Law Judge

